United States Court of Appeals
                     For the First Circuit


No. 08-2110

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                   NELIZA FIGUEROA-CARTAGENA,

                      Defendant, Appellant.



                          ERRATA SHEET


     The opinion of this Court issued on July 16, 2010, is amended
as follows:

     On page 41, line 14 of footnote 27: replace "Maj. Op. at 9
n.7." with "Maj. Op. at 9 n.9."